                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI
                                   AT KANSAS CITY

DEPLOYED RESOURCES, LLC                                )
                                                       )
                      Plaintiff,                       )
                                                       )
vs.                                                    )   Case No.
                                                       )
DATA SYSTEMS INTERNATIONAL, INC.;                      )
BRENT DIBARTOLO;                                       )   JURY TRIAL DEMANDED
BENJAMIN CULLINANE; AND                                )
MARK BALDWIN;                                          )
                                                       )
                      Defendants.                      )

                                         COMPLAINT

        Plaintiff Deployed Resources, LLC, by and through its undersigned counsel, for its claims

 for relief against Defendants Data Systems International, Inc., Brent DiBartolo, Benjamin

 Cullinane, and Mark Baldwin, states as follows:

                                        INTRODUCTION

        When disasters, special events, or other emergencies require temporary facilities and

 logistics support, Deployed Resources, LLC (“Deployed”) is one of the “first responders.”

 Deployed provides temporary housing infrastructure, critical facilities, and other required supplies

 when an emergent situation or event requires a rapid, efficient, and reliable response. In carrying

 out these all-important duties, Deployed is tasked with monitoring, moving, and maintaining a

 large fleet of portable and temporary assets. For several years, Deployed has relied on a software

 system with the acronym DRAT to support its asset tracking management, but during the summer

 of 2018, it was becoming apparent that DRAT needed an update with additional mobile capabilities

 and interoperability with Oracle’s NetSuite cloud-based technology.

        Although unsure as to whether it required a “custom” or “off-the-shelf standard” product

                                                   1

          Case 4:20-cv-00607-HFS Document 1 Filed 07/31/20 Page 1 of 28
for its asset tracking application, Deployed knew exactly what functionality it wanted and needed.

In August 2018, Deployed began to work with Data Systems International, Inc (“DSI”), who held

themselves out as “experts” in software integration and development, specifically in the area of

asset tracking management. Initially, DSI told Deployed that its “standard” product (which was

under development at the time) would fit Deployed’s functionality needs. Deployed signed up

with DSI and paid significant sums of money in services fees and license fees, as DSI purportedly

worked to integrate its “standard” product with NetSuite for Deployed.

       However, after taking significant sums of money from Deployed, DSI determined that its

“standard” product would not meet Deployed’s functionality needs and that additional funds and

time would be required to create a “custom” product for Deployed. Without refunding any money

to Deployed for time and money wasted pursuing the “standard” product, DSI convinced Deployed

that it should sign up instead for the “custom” product and DSI began charging additional services

fees and continuing to charge license fees. This change in direction from the “standard” to the

“custom” product occurred despite Deployed having never changed the functionality needs and

wants that it first expressed to DSI in August 2018.

       To this day, after numerous delays and the payment of hundreds of thousands of additional

dollars, DSI has been unable to deliver the “custom” product either. And, in fact, DSI employees

have admitted in multiple instances that they are not really pursuing a “custom” product for

Deployed as previously promised. As a result, Deployed has suffered the delays and paid the costs

of both a “standard” and a “custom” product and has neither from DSI at this time.

       DSI and its employees knew or should have known that its “standard” product would not

fulfill DSI’s functionality needs and wants. Instead, DSI presented its inadequate “standard”

product as a solution. And then, having failed at providing an adequate “standard” product, DSI



                                                2

         Case 4:20-cv-00607-HFS Document 1 Filed 07/31/20 Page 2 of 28
knew or should have known that it did not have the capability or willingness to produce the

“custom” software required. Instead, DSI simply absconded with Deployed’s good-faith payments

in return for absolutely nothing – except unwanted and continuing delay. These delays have forced

Deployed to continue utilization of its existing DRAT system, resulting in functionality and

productivity deficiencies which DSI falsely represented it would be able to remedy with its

products and services.

                                            PARTIES

       1.       Plaintiff Deployed Resources, LLC (“Deployed”) is a New York limited liability

company in good standing, with its principal place of business located at 164 McPike Road, Rome,

New York 13440.

       2.       Defendant Data Systems International, Inc. (“DSI”) is a Missouri corporation, with

a registered address of 120 South Central Avenue, Clayton, Missouri 63105 and with its principal

place of business located at 1201 Walnut, Suite 1100, Kansas City, Missouri 64016.

       3.       Upon information and belief, Defendant Brent DiBartolo (“DiBartolo”) is a

resident and citizen of Ottawa, Quebec, Canada and resides at 2625 Regina St., Ottawa, On

K2B5W8. At all times relevant, Mr. DiBartolo was a Regional Sales Director acting by and

through the course and scope of his employment by DSI.

       4.       Upon information and belief, Defendant Benjamin Cullinane (“Cullinane”) is a

resident and citizen of the State of Kansas and resides at 5413 W. 51st St. Roeland Park, Johnson

County, Kansas 66205. At all times relevant, Mr. Cullinane was a Project Manager acting by and

through the course and scope of his employment by DSI.

       5.       Upon information and belief, Defendant Mark Baldwin (“Baldwin”) is a resident

and citizen of the State of Missouri and resides at 5207 NW 60th Terrace, Kansas City, Platte



                                                3

            Case 4:20-cv-00607-HFS Document 1 Filed 07/31/20 Page 3 of 28
County, Missouri 64151. At all times relevant, Mr. Baldwin was the Chief Financial Officer

(“CFO”) acting by and through the course and scope of his employment by DSI.1

                                     JURISDICTION AND VENUE

        6.       This Court has jurisdiction over DSI because it principally resides in the State of

Missouri, and the facts giving rise to this cause of action took place in the State of Missouri and in

the Western District of Missouri.

        7.       This Court has jurisdiction over Messrs. DiBartolo, Cullinane, and Baldwin

because said Defendants either reside in the State of Missouri or the facts giving rise to this cause

of action and the individual actions of these Defendants took place in the State of Missouri and in

the Western District of Missouri.

        8.       The jurisdiction of this Court and venue in this Western District of Missouri are

also proper under 28 U.S.C. § 1332(a)(1) because Deployed and all of Deployed’s members, on

the one hand, and all Defendants, on the other hand, are citizens of different states and the matter

in controversy exceeds the sum or value of Seventy-Five Thousand Dollars ($75,000), exclusive

of interest and costs. Furthermore, to the extent that Mr. DiBartolo is a resident and citizen of

Canada, this Court has jurisdiction under 28 U.S.C. § 1332(a)(3), because this matter is between

citizens of different states (Deployed and its members, on the one hand, and DSI, Mr. Cullinane

and Mr. Baldwin, on the other hand) with a citizen of a foreign state (Mr. DiBartolo) as an

additional party, and the matter in controversy exceeds the sum or value of Seventy-Five Thousand

Dollars ($75,000), exclusive of interest and costs.

        9.       Venue is proper in this Western District of Missouri pursuant to at least 28 U.S.C.

§ 1391(b)-(d)


1
  Deployed reserves its right to name additional defendants, as Deployed obtains and learns more information in
discovery regarding other individuals at DSI who actively participated in the fraudulent actions detailed herein.

                                                       4

             Case 4:20-cv-00607-HFS Document 1 Filed 07/31/20 Page 4 of 28
                                  GENERAL ALLEGATIONS

           Background on Deployed and its Unique Business Model and Asset Inventory

          10.   Deployed is a Veteran-Owned business formed in 2000. Deployed maintains its

headquarters in Rome, New York and field operations facilities throughout the entire United

States.

          11.   Deployed is an industry leading logistics management organization that provides

temporary facilities and logistical services to the United States military, federal and state

governments, and commercial parties to address disruptive occurrences, such as natural disasters,

and special events.

          12.   In providing temporary facilities and logistics management, Deployed manages the

delivery and setup of the temporary equipment and facilities, ensures the temporary equipment

and facilities are operated correctly and perform appropriately during their use, and oversees the

breakdown and removal of the temporary equipment and facilities once the emergency or

temporary need has dissipated.

          13.   The temporary equipment and facilities that are provided, constructed, managed,

and deconstructed by Deployed include portable tents, housing, restroom facilities, bedding,

furniture, telecommunications equipment, transport vehicles, and other tangible, portable, and

valuable assets.

          14.   Deployed provides its temporary facilities and logistics management services

throughout the entire United States, and often on short schedules to account for the emergency

needs associated with disruptive occurrences and natural disasters.

          15.   Due to the asset heavy nature, the broad geographical scope, and the short schedules

associated with Deployed’s business model, Deployed requires intensive monitoring of its assets



                                                 5

            Case 4:20-cv-00607-HFS Document 1 Filed 07/31/20 Page 5 of 28
so that it can efficiently move assets between temporary sites and quickly identify and fix any

defective or broken assets before re-deploying such assets to other temporary sites.

                               Deployed’s First Contact with DSI

       16.     As part of Deployed’s efforts to optimize the use, maintenance, and deployment of

its many assets, in the summer of 2018, Deployed began investigating the benefits of upgrading

its cloud-based storage and its enterprise resource planning (“ERP”) application. The ERP is a

user-facing application that communicates with data in cloud-based storage, so that employees of

Deployed can input and track information regarding finances, customers, employee personnel, and

assets. With respect to the assets tracking module of the ERP, Deployed requires an ERP which

provides reliable tracking of the movement of its many assets and indications for when defective

or broken assets need to be addressed and remedied.

       17.     In the summer of 2018, after engaging in several demos with providers of ERP

applications and cloud-based technology, Deployed was particularly interested in using the

services provided by Oracle’s NetSuite technology (“NetSuite”). NetSuite provides business

management and cloud-based storage for businesses like Deployed.

       18.     In order to engage NetSuite with an assets tracking module tailored to the unique

business needs of Deployed, NetSuite referred Deployed to DSI in or about August 2018.

Thereafter, representatives from Deployed and DSI began discussions about Deployed’s unique

business needs and the ability of DSI to meet those needs.

       19.     Prior to beginning these discussions with DSI in or about August 2018, Deployed

was using an assets tracking module referred to as DRAT. Though DRAT had previously been

serviceable to Deployed’s needs, Deployed’s expanding operations were outpacing DRAT’s

effective functionality. In addition, for some time Deployed’s employees had been compiling a



                                                6

         Case 4:20-cv-00607-HFS Document 1 Filed 07/31/20 Page 6 of 28
“wish list” of upgrades, new functionality features, and other improvements to DRAT that would

better serve Deployed in tracking its many assets.

       20.      In August 2018, before Deployed entered into any agreements with DSI, Andy

Roberts (Chief Operating Officer for Deployed) and Mel Booker (Chief Financial Officer for

Deployed) held a phone call with Mr. DiBartolo (Regional Sales Director for DSI). During this

phone call, Mr. Roberts and Mr. Booker set out the exact list of items which were required to

upgrade the functionality deficiencies which Deployed was currently experiencing with DRAT.

Mr. Roberts and Mr. Booker also noted to Mr. DiBartolo that it was critically important that the

upgraded asset tracking module, provided by DSI, be capable of full integration with its ERP and

NetSuite.

               DSI’s Marketing of Inventory Management Solutions and Services

       21.      DSI markets itself as being a platform company that creates cloud supply chain

solutions for the digital economy. DSI further markets itself as being capable of providing

applications and software to meet the asset inventory management needs of any business

“regardless of complexity”.

       22.      In promoting and providing such asset inventory management services, DSI states

in marketing materials that its prospective customers can engage in three separate pathways to

meet their asset inventory management needs. These three separate pathways entail different and

escalating levels of involvement by DSI, as follows: (1) The “Out-of-the-Box” pathway, where

DSI installs a standard application built as a native offering for an ERP for the customer, (2) The

“Configured” pathway, where DSI downloads and configures applications based on the business

requirements of the customer, and (3) The “Custom” pathway, where DSI provides a fully

customized solution to meet specific and unique business needs of the customer.



                                                7

            Case 4:20-cv-00607-HFS Document 1 Filed 07/31/20 Page 7 of 28
                       Statement of Work #1 – The “Standard” Solution

       23.     When Deployed first approached DSI in or about August 2018, Deployed was

focused on obtaining an asset inventory application that integrated with NetSuite and which met

the unique asset heavy, broad geographical scope, and short schedule needs of Deployed’s business

model. In other words, Deployed presented to DSI as a prospective customer needing a relatively

complex and customized solution for its unique business needs in the area of asset inventory

management.

       24.     During and before the August, 2018 phone call between the representatives of

Deployed and DSI referenced above in Paragraph 20, Deployed provided DSI with detailed

information about its unique needs and the exact functionality requirements for its asset inventory

module for its ERP integrated with NetSuite.

       25.     In response to the inquiries and information provided by Deployed about its unique

business requirements for its asset inventory module, DSI presented the first Statement of Work

(“SOW-1”) to Deployed.

       26.     SOW-1 indicated that DSI would provide Deployed with the implementation and

delivery of DSI’s standard Cloud Inventory Services application, integrated with the NetSuite

System and a standard Asset Management Mobile application. This standard solution was akin

to DSI’s “Out-of-the-Box” pathway to meeting asset inventory management needs.

       27.     On a phone call which took place on August 31, 2018 among Messrs. DiBartolo,

Booker and Roberts, Mr. DiBartolo represented to Deployed’s representatives that the standard

services outlined in SOW-1 would meet the unique business needs and “wish list” communicated

by Deployed’s representatives. Based on these representations by Mr. DiBartolo that a standard

product would suffice to meet Deployed’s unique business needs, Deployed entered into SOW-1



                                                8

         Case 4:20-cv-00607-HFS Document 1 Filed 07/31/20 Page 8 of 28
with DSI on August 31, 2018.

       28.     SOW-1 was executed by Mr. Baldwin (CFO) on behalf of DSI. Upon information

and belief, each page of SOW-1 was initialed by Mr. Cullinane (Project Manager). Mr. Baldwin’s

execution and Mr. Cullinane’s initialing of SOW-1 were done prior to the commencement of any

work under SOW-1 and, upon information and belief, were done in full contemplation of the

contents in SOW-1 as they related to the unique business needs and “wish list” expressed by

Deployed prior to SOW-1.

       29.     Among other services to be provided by DSI under SOW-1, DSI was obligated to

develop verification processes between the standard software and non-DSI systems, verify that

mobile devices were functional in the cloud inventory software, develop the required integration

between Deployed’s host system, guide Deployed with the content and format of user acceptance

test (“UAT”) scripts and execution plan, execute system integration testing with Deployed within

the software, support UAT by covering one complete testing cycle, and create and execute a

deployment plan.

       30.     DSI estimated that, in order to deliver the project scope in SOW-1, Deployed would

incur a total of $104,775 in hourly services fees based on the anticipated 495 manhours required

to deliver the project scope.

       31.     The standard product under SOW-1 was given a “go live” date by DSI of January

1, 2019, as communicated with and by Mr. DiBartolo.

                    Software License, Services, and Maintenance Agreement

       32.     In addition to SOW-1, on or before August 31, 2018, DSI presented Deployed with

a Software License, Services, and Maintenance Agreement (the “Software License”).

       33.     The Software License was intended to provide the following license to Deployed:



                                               9

          Case 4:20-cv-00607-HFS Document 1 Filed 07/31/20 Page 9 of 28
       License Grant
       Subject to the terms and conditions of, and payment to DSI by Customer of all license fees
       under, this Agreement:

       1.      DSI grants to Customer a non-exclusive, non-transferable, perpetual, limited
       license to use the Software and Documentation on the Customer System(s) for Customer’s
       internal business operations.

       34.     The Software License also contained the following definitions for the defined terms

identified in the above License Grant:

       Software
       The Licensed Products, including any software updates provided as part of Maintenance,
       and Developed Software.

       Documentation
       The user, technical, and training documentation produced by DSI and related to a Licensed
       Product as effective on the date of Delivery of the particular Licensed Product.

       Licensed Product
       The software programs, including any updates provided, licensed by Customer under this
       Agreement. Licensed Products do not include…Developed Software….

       Developed Software
       Any software developed for Customer by DSI under…this Agreement.

       35.     The purported “Licensed Products” under the Software License were contained in

an Attachment A and included: (i) Cloud Mobile Supply Chain Platform, (ii) Cloud Integration

Suite for NetSuite: Interfaces for Inventory Management, Sales Order Management, Procurement

Management,     Manufacturing     Management,       Warehouse     Management,        Transportation

Management, Asset Management, and Payroll Management, (iii) Cloud Connect Interface to ERP,

(iv) Cloud Field Service Application, (vi) Cloud Inventory Solution, (v) Cloud Inventory User

Licenses, and (vi) Platform Metrics and Operational Insights.

       36.     Attachment A to the Software License identified a 36-month license term and a

total license fee of $233,600.00, amounting to a monthly license fee of $6,488.88.

       37.     On or about August 31, 2018, Deployed and DSI entered into the Software License,

                                               10

         Case 4:20-cv-00607-HFS Document 1 Filed 07/31/20 Page 10 of 28
with the expectation that DSI’s scope of work under SOW-1 would be completed by the “go live”

date of January 1, 2019, that was communicated with and by Mr. DiBartolo.

          38.   Mr. Baldwin executed the Software License on behalf of DSI. Mr. Baldwin’s

execution of the Software License was done prior to the commencement of any work under SOW-

1 or the providing of any usable software under the Software License and, upon information and

belief, was done in full contemplation of the contents in SOW-1 and the Software License as they

related to the unique business needs and “wish list” expressed by Deployed prior to SOW-1.

          39.   DSI invoiced Deployed on a monthly basis for the license fee for purported

software under the Software License and for services purportedly performed by DSI under SOW-

1. Deployed timely paid all invoices provided by DSI for the purported license fees and the

purported work performed by DSI under SOW-1.

   DSI’s Failure to Deliver a Functional Solution under SOW-1 and the Software License

          40.   On or about November 30, 2018, representatives from Deployed and DSI

(including Mr. Cullinane) engaged in an approximately ninety (90) minute phone call, during

which Deployed expressed its frustrations with the lack of discernable progress from DSI. During

this phone call, Deployed and DSI once again went over the unique business needs and “wish list”

of items from Deployed. This time, however, DSI noted that the “wish list” of items were outside

the scope of their standard product and would instead require a custom build. According to DSI,

this custom build would require a new Statement of Work and additional payments from Deployed

to DSI.

          41.   On December 5, 2018, Mr. Cullinane emailed Deployed indicating that he had

reviewed the information discussed during the November 30, 2018 phone call, and that he and the

development team were trying to “determine the best path forward”. However, as noted above,



                                              11

           Case 4:20-cv-00607-HFS Document 1 Filed 07/31/20 Page 11 of 28
the “wish list” of Deployed was unchanged since the initial conversations between Deployed and

DSI and the execution of SOW-1 (which was initialed by Mr. Cullinane).

       42.     Also on December 5, 2018 and contrary to the ongoing reality that Deployed had

not changed its “wish list,” Mr. DiBartolo emailed Deployed indicating that he was in the Kansas

City office meeting with the project team “to discuss a long list of additions to the original scope

for this project.” Mr. DiBartolo also noted in that same email that: “DSI can handle all of the

proposed additions but I suggested that we organize a meeting with you and your team to make

sure we fully understand the ‘need to haves’ vs the ‘nice to haves’ since each addition will have

an impact on cost and timing.”

       43.     At the time it became apparent that the standard product from DSI was inadequate

for Deployed’s unique business needs (despite the requests and “wish list” having been unchanged

by Deployed since before SOW-1), Deployed had already paid DSI approximately $89,000 for

license fees and purported services provided by DSI.

       44.     Because the standard product offered by DSI was not adequate, Deployed was

unable to use any of the Licensed Products under the Software License and, thus, had not received

any benefit under the Software License. Furthermore, Deployed had paid DSI for purported

services in integrating the standard product with Deployed’s ERP and NetSuite, yet Deployed was

without any functional asset inventory module despite having paid all such service fees.

                        Statement of Work #2 – The “Custom” Solution

       45.     Despite having wasted nearly four (4) months pursuing a standard solution that

was clearly inadequate for Deployed’s unique business needs and after charging Deployed

approximately $89,000 in the process, DSI continued discussing with Deployed the possibility of

following the custom solution pathway and generating a fully customized application in lieu of



                                                12

         Case 4:20-cv-00607-HFS Document 1 Filed 07/31/20 Page 12 of 28
DSI’s standard product.

       46.    On or about December 17, 2018, Mr. DiBartolo and Mr. Baldwin met and devised

a plan to keep Deployed on the hook for service fees and license fees to DSI, despite having no

functional asset tracking module or any usable software to show for those expenditures. Under

this plan, DSI offered to extend the Software License by 24 months but to only require payments

from Deployed for 18 of those 24 months. This offer by DSI to extend a Software License that

was already providing no benefit to Deployed was purportedly made by DSI “to show some good

faith” but was also admittedly made by DSI to “let [the DSI] CFO book and recognize revenue

within this fiscal year…”. This offer by DSI was not accepted by Deployed.

       47.    Nevertheless, in or about January 2019, DSI provided Deployed with a second

Statement of Work (“SOW-2”) which outlined the services that DSI would provide to Deployed

in generating a fully customized application. SOW-2 was aptly titled “Custom Field Inventory

Application” (emphasis added).

       48.    SOW-2 was also executed by Mr. Baldwin on behalf of DSI. Upon information

and belief, each page of SOW-2 was also initialed by Mr. Cullinane. Upon information and belief,

Mr. Baldwin executed SOW-2 and Mr. Cullinane initialed SOW-2 in full contemplation of the

contents therein, the conversations between representatives of Deployed and DSI about the need

for a fully custom product, and the unique business needs and “wish list” expressed by Deployed

prior to SOW-1 and throughout the business relationship between Deployed and DSI.

       49.    SOW-2 indicated that DSI would provide Deployed with custom built screen

wireframes and base requirements addressing Deployed’s “wish list” and targeting the three

functionality focal points for Deployed: (1) Field Inventory, (2) Case Management, and (3) Daily

Reporting.



                                              13

        Case 4:20-cv-00607-HFS Document 1 Filed 07/31/20 Page 13 of 28
       50.     Among other services to be provided by DSI under SOW-2, DSI was obligated to

develop verification processes between the custom software and non-DSI systems, create the

design documents for the software products to be custom developed by DSI, build and configure

the hardware environment and install the custom software in accordance with the functional and

technical design documents delivered by DSI, guide Deployed with the content and format of user

acceptance test (“UAT”) scripts and execution plan, execute system integrated testing with

Deployed within the software, support UAT covering one complete testing cycle, and create and

execute a deployment plan.

       51.     DSI estimated that, in order to deliver the project scope in SOW-2, Deployed would

incur an additional $297,000 based on hourly rates and the anticipated 1,800 manhours required

to deliver the project scope. These services fees were requested by DSI in addition to the service

fees already incurred by Deployed under SOW-1, even though the purported services provided by

DSI under SOW-1 failed to satisfy Deployed’s unique business needs.

       52.     In trying to decipher the difference between the services proposed by DSI in SOW-

1 and SOW-2, the Chief Administrative Officer for Deployed, on February 21, 2019, wrote via

email to Mr. DiBartolo the following:

       Brent—

       We’ve reviewed the new SOW. Is it possible to delineate what we originally purchased
       from what is different now? I think we are looking for something that outlines the changes
       and respective costs in a more formal format.
       53.     Mr. DiBartolo responded by email, on March 4, 2019, with the following:

       “…The biggest difference between the initial SOW and this one…is that this will be a fully
       custom build of these apps for Deployed Resources. As we discussed in our last group
       meetings, the fastest and most cost-efficient way to deploy these specific applications for
       Deployed Resources is to have our team build them from the ground up. The hours and
       timelines are much more fluid than in a simple base software deployment….” (emphases
       added).


                                               14

         Case 4:20-cv-00607-HFS Document 1 Filed 07/31/20 Page 14 of 28
       54.      In reliance on Mr. DiBartolo’s representations about the fully-custom build services

that would be provided by DSI “from the ground up”, Deployed and DSI entered into SOW-2 on

March 7, 2019.

       55.      Since the execution of SOW-2 through the present date, DSI has invoiced Deployed

each month for hourly services for “Custom Field Inventory Application”. (emphasis added).

       56.      SOW-1 and SOW-2 each incorporated the Software License by reference and stated

that the Software License “[would] be used for all terms and conditions not specifically included

in this SOW.”

       57.      With regards to services provided by DSI, including those services under SOW-1

and SOW-2, the Software License required DSI to perform those services “in a professional and

workmanlike manner”.

                  DSI’s Failure to Deliver a Functional Solution under SOW-2

       58.      In or about late March 2019, representatives from Deployed and DSI (including

Mr. Cullinane) met in Rome, New York to discuss the schedule of dates that DSI would complete

its services and provide deliverables to Deployed under SOW-2.

       59.      On or about May 8, 2019, after repeated follow-up contact from Deployed on the

status of receiving a schedule of dates to complete the project scope under SOW-2, DSI provided

a schedule (the “First Schedule”) that identified the three functionality focal points of DSI’s

custom software build and the timeline for completion of each, as follows: (1) “Case

Management”, with the custom software build commencing on June 3, 2019 and concluding on

June 21, 2019, (2) “Daily Reporting”, with the custom software build commencing on July 8, 2019

and concluding on July 26, 2019, and (3) “Field Inventory”, with the custom software build

commencing on July 29, 2019 and concluding on August 16, 2019.



                                                 15

        Case 4:20-cv-00607-HFS Document 1 Filed 07/31/20 Page 15 of 28
       60.     The First Schedule also allotted time for DSI to build and run quality assurance

checks on custom components in the implementation phase between September 16, 2019 and

October 4, 2019.

       61.     The First Schedule included a “go live” date of December 1, 2019, and a final

handover and project completion date of January 31, 2020.

       62.     On June 26, 2019, Mr. Cullinane sent an email to Deployed noting the following:

“[b]ecause a large majority of the functional deliverables for [Deployed’s] project are being

developed as standard product by DSI[,] [Deployed] will not be receiving many invoices as this

work is being capitalized. The majority of billable hours will come after the standard product

release slated for early September [2019].” (emphasis added).

       63.     This email, referencing only standard product by DSI, was sent by Mr. Cullinane

five days after the purported date, in the First Schedule, whereby DSI was to conclude its custom

software build for the Case Management functionality. In this same email, Mr. Cullinane provided

an updated schedule which adjusted some of the deadlines in the First Schedule, but did not

materially alter the timelines for the custom builds of the three functionality focal points or the

ultimate “go live” or project completion dates.

       64.     Sensing that DSI was not making adequate progress under SOW-2 and because DSI

failed to provide requested weekly status updates, Deployed arranged for a standing phone call to

occur each Thursday between representatives of Deployed and DSI regarding the progress of the

fully customized application build.

       65.     On November 11, 2019, following the long series of Thursday phone calls between

DSI and Deployed, Mr. Cullinane sent an email to Deployed providing two updated and alternative

timelines under SOW-2. Mr. Cullinane noted the following about these two timelines:



                                                  16

         Case 4:20-cv-00607-HFS Document 1 Filed 07/31/20 Page 16 of 28
       “I’ve attached two project plans.

       DR_Timeline_11112019_STD – This is a project timeline for implementing our standard
       product with no customization, the go-live date would be 3.16.[2020].

       DR_Timeline_11112019_Cus – This is a project timeline that takes into consideration a
       potential need for customizations, the go-live date would be 5.4.[2020]. This timeline
       includes 4 weeks of custom development. (emphases added).”

       66.     Mr. Cullinane’s email came nearly ten (10) months after DSI presented SOW-2 for

a Custom Field Inventory Application, eight (8) months after Mr. DiBartolo represented to

Deployed that a fully customized application would be created “from the ground up” under SOW-

2, six (6) months after delivery of the First Schedule identifying the custom software builds that

DSI would initiate between June and September of 2019, and one (1) month before the original

“go live” date in the First Schedule.

       67.     Mr. Cullinane’s email demonstrated that DSI had never intended to build fully

customized software “from the ground up”.

       68.     Nevertheless, in December 2019, DSI deployed test versions of some components

of the software. However, these test versions were not fully customized software and were riddled

with bad code and little to no functionality. Deployed was unable to populate its asset inventory

into these test versions because of the deficient functionality.

       69.     Subsequent test versions of the software were also released by DSI in February

2020, and these versions were also not fully customized and were likewise riddled with

functionality problems. Once again, Deployed was unable to populate its asset inventory into these

test versions, as these test versions were unable to meet a basic threshold of functionality.

       70.     Throughout the time period of SOW-2, DSI repeatedly proposed updated schedules

that pushed back the “go live” date well beyond the “go live” date that appeared in the First

Schedule. To date, DSI has not delivered a fully customized application to Deployed.

                                                 17

         Case 4:20-cv-00607-HFS Document 1 Filed 07/31/20 Page 17 of 28
       71.     Because Deployed has not received a functional application from DSI, Deployed

has not been able to use the Licensed Products in the Software License and has never received any

benefit from the Software License.

                           Notice of Default and Notice of Termination

       72.     To date, DSI has failed to provide Deployed with any solution, whether standard

or custom, that has allowed Deployed to integrate an asset tracking module with its ERP and

NetSuite.

       73.     Furthermore, Deployed has received virtually no benefit from any of the Licensed

Products under the Software License. The Software License ostensibly granted a license to

Deployed to use the Licensed Products identified on Attachment A of the Software License.

However, none of the identified Licensed Products have ever been made available by DSI to

Deployed in a usable format.

       74.     Deployed has paid DSI $167,910 in license fees under the Software License and

$247,060 in service fees under SOW-1 and SOW-2, for total payments from Deployed to DSI in

the amount of $414,970. Despite paying DSI this substantial amount of money, Deployed has

nothing to show for it.

       75.     On June 5, 2020, Deployed sent a Notice of Default to DSI based on DSI’s failure

to timely provide a functional asset tracking module integrated with its ERP and NetSuite. In the

Notice of Default, Deployed offered to provide DSI until August 14, 2020 (8 months after the “go

live” date in the First Schedule, and 2 years after Deployed first approached DSI) to complete a

list of tasks related to Deployed’s fully-customized application, and if it could not do so, to refund

Deployed all sums of money paid to date for the Software License, and 50% of the monies already

paid to DSI under SOW-1 and SOW-2.



                                                 18

         Case 4:20-cv-00607-HFS Document 1 Filed 07/31/20 Page 18 of 28
       76.     DSI rejected Deployed’s offer on June 10, 2020.

       77.     On June 16, 2020, Deployed sent a Notice of Termination to DSI terminating and

rescinding all agreements between Deployed and DSI and demanding return of the $414,970 paid

to DSI, due to DSI’s failure to ever provide a functional inventory asset solution to Deployed.

                                  Defendants’ Misrepresentations

       78.     On information and belief, neither DSI nor Messrs. DiBartolo, Cullinane, and

Baldwin had any intention to provide Deployed with a functional cloud-based inventory solution.

Instead, Defendants intended to string Deployed along to continue charging and receiving

significant sums of money for service and license fees without providing Deployed any

considerable benefit in return.

       79.     On or before August 31, 2018 (the date Deployed entered into SOW-1 and the

Software License), DSI and Messrs. DiBartolo, Cullinane, and Baldwin knew that its standard

product was not conducive to the unique business needs and “wish list” from Deployed, and yet,

these Defendants represented to Deployed that the standard product was suitable, in order to

convince Deployed to enter into the Software License and SOW-1 and to pay substantial sums of

money under each document without any ability for the standard product to meet the unique

business needs and “wish list” of Deployed.

       80.     This inability to meet Deployed’s unique business needs and “wish list” with the

standard product was apparent just three (3) months after SOW-1 was presented to Deployed,

even though the information provided by Deployed at that later time was no different than the

information provided by Deployed before SOW-1 was presented by DSI to Deployed.

       81.     Despite the purported services offered under SOW-1 being inadequate for

Deployed’s unique business needs and “wish list”, DSI did not refund any sums paid to Deployed



                                                19

         Case 4:20-cv-00607-HFS Document 1 Filed 07/31/20 Page 19 of 28
for its unsuitable standard product or the unusable Licensed Products under the Software License.

Instead, Messrs. DiBartolo, Cullinane, and Baldwin devised a plan to keep Deployed on the hook

for additional service and license fees by promising to provide custom product “from the ground

up” to Deployed.

       82.     Toward that end, instead of refunding Deployed’s money and admitting that DSI

was unable to assist Deployed with its asset inventory needs, DSI and Messrs. DiBartolo,

Cullinane, and Baldwin proposed SOW-2 and sold it to Deployed as additionally required work

calling for a fully customized product built “from the ground up”.

       83.     However, on or before March 7, 2019 (the date Deployed actually entered into

SOW-2), DSI and Messrs. DiBartolo, Cullinane, and Baldwin knew that DSI lacked the ability

and/or willingness to create a fully custom application for Deployed, and yet, DSI and Messrs.

DiBartolo, Cullinane, and Baldwin represented to Deployed that it would build a fully custom

application “from the ground up”, in order to convince Deployed to enter into SOW-2 and to pay

substantial sums of money under SOW-2 and to continue paying substantial sums of money under

the Software License.

       84.     DSI and Messrs. DiBartolo, Cullinane, and Baldwin made these representations

without any intention to construct a fully custom application “from the ground up” and without

any of the Licensed Products ever being capable of use by Deployed. Within three months of the

execution of SOW-2, Mr. Cullinane indicated that DSI was relying mostly on the standard

product. Approximately eight months after execution of SOW-2, Mr. Cullinane indicated that

Deployed had two options: (1) all standard product and no customizations, or (2) standard product

with potential need for some customizations. It was apparent that DSI had no intention of creating

a fully custom product “from the ground up”.



                                               20

         Case 4:20-cv-00607-HFS Document 1 Filed 07/31/20 Page 20 of 28
       85.     DSI knew that neither its standard application nor its falsely represented fully-

custom application would ever suit the unique business needs of Deployed. Instead, DSI engaged

in a game of delay, always pushing back deadlines and pushing down expectations, so that

Deployed would continue paying fees for non-deliverable services and functionally unusable

software. Deployed has been damaged by the misrepresentations and breaches of DSI and Messrs.

DiBartolo, Cullinane, and Baldwin, in that Deployed continued to pay DSI substantial sums of

money during DSI’s game of delay, and today, Deployed has nothing to show for such substantial

payments to DSI.

                                        COUNT I
                    Fraudulent Inducement – SOW-1 and Software License
                                  Against Defendant DSI

       86.     Deployed incorporates and restates its allegations in Paragraphs 1-85, as if fully set

forth and stated herein.

       87.     On August 31, 2018, Mr. DiBartolo, by and through the course and scope of his

employment by DSI as Regional Sales Director, represented to Deployed that the standard product

proposed by SOW-1 was suitable to meet the unique business needs and “wish list” of functionality

features communicated by Deployed to Mr. DiBartolo.

       88.     This representation by Mr. DiBartolo was demonstrably false, as evident from

subsequent discussions regarding the same information which led DSI representatives to indicate

that Deployed would require a custom product rather than a standard product.

       89.     This representation by Mr. DiBartolo was material to the decision by Deployed to

engage DSI, as Deployed was intent on obtaining an asset tracking module that could integrate

with its ERP and NetSuite.

       90.     Mr. DiBartolo knew that his representation was false or he recklessly disregarded



                                                21

         Case 4:20-cv-00607-HFS Document 1 Filed 07/31/20 Page 21 of 28
the truth of his representation at the time he made the representation.

       91.     Mr. DiBartolo intended that his representation be relied upon by Deployed in

consummating SOW-1 and the corresponding Software License with DSI.

       92.     Messrs. Cullinane, and Baldwin reviewed SOW-1 and the Software License and

ratified Mr. DiBartolo’s untrue representations that the standard product was suitable to meet

Deployed’s unique business needs and “wish list”.

       93.     Deployed was unaware of the falsity of Mr. DiBartolo’s representation and trusted

and relied upon Mr. DiBartolo and other DSI representatives who were in a superior position to

know whether the standard product was suitable to meet Deployed’s unique business needs and

“wish list”.

       94.     Deployed had a right to rely upon and did reply upon the representation of Mr.

DiBartolo in deciding to enter into SOW-1 and the corresponding Software License and to pay the

service and license fees thereunder to DSI.

       95.     As a direct result of Deployed’s reliance on the false representation of Mr.

DiBartolo, Deployed was damaged in that Deployed entered into SOW-1 and the corresponding

Software License and paid substantial sums of money in service and license fees with nothing to

show for them.

       96.     Upon information and belief, the representations and actions referenced in this

Count I were made by employees and agents of DSI acting within the scope and course of their

employment and agency by DSI.

                                          COUNT II
                                Fraudulent Inducement – SOW-2
                                    Against Defendant DSI

       97.     Deployed incorporates and restates its allegations in Paragraphs 1-96, as if fully set



                                                 22

         Case 4:20-cv-00607-HFS Document 1 Filed 07/31/20 Page 22 of 28
forth and stated herein.

       98.     On March 4, 2019, Mr. DiBartolo, by and through the course and scope of his

employment by DSI as Regional Sales Director, represented to Deployed that the difference

between SOW-1 and SOW-2 was that DSI, under SOW-2, would build a fully-customized

application “from the ground up” to meet the unique business needs and “wish list” of Deployed.

       99.     This representation by Mr. DiBartolo was demonstrably false, as evident from

subsequent statements by Mr. Cullinane that DSI was relying mostly on the “standard product”

and identifying two alternative paths under SOW-2—one that relied completely on the “standard

product with no customization” and one that “takes into consideration a potential need for

customizations”.

       100.    This representation by Mr. DiBartolo was material to Deployed’s decision to

continue engaging DSI, as Deployed was intent on obtaining an asset tracking module that could

integrate with its ERP and NetSuite and DSI was now informing Deployed that a standard

application was not suitable and that a fully-customized application was required and would meet

Deployed’s needs.

       101.    Mr. DiBartolo knew that his representation was false or he recklessly disregarded

the truth of his representation at the time he made the representation.

       102.    Mr. DiBartolo intended that his representation be relied upon by Deployed in

consummating SOW-2 and continuing to pay the license fees under the Software License that

Deployed had not yet received any benefit from.

       103.    Messrs. Cullinane and Baldwin reviewed SOW-2 and ratified Mr. DiBartolo’s

untrue representations that DSI would build a fully-customized application “from the ground up”.

       104.    Deployed was unaware of the falsity of Mr. DiBartolo’s representation and trusted



                                                 23

         Case 4:20-cv-00607-HFS Document 1 Filed 07/31/20 Page 23 of 28
and relied upon Mr. DiBartolo and other DSI representatives who were in a superior position to

know whether a fully-customized application built from the ground up was required to meet

Deployed’s unique business needs and “wish list” and was capable of being completed by DSI.

       105.    Deployed had a right to rely upon and did reply upon the representation of Mr.

DiBartolo in deciding to enter into SOW-2 and to pay the service fees thereunder, and did rely

upon the representation of Mr. DiBartolo in continuing to pay the license fees under the Software

License.

       106.    As a direct result of Deployed’s reliance on the false representation of Mr.

DiBartolo, Deployed was damaged in that Deployed entered into SOW-2 and paid substantial sums

of money in service fees thereunder, continued paying substantial sums of money for license fees

under the Software License, and has nothing to show for them.

       107.    At all times relevant, the representations and actions referenced in this Count II

were made by employees and agents of DSI acting within the scope and course of their

employment and agency by DSI.

                                          COUNT III
                                 Fraudulent Misrepresentations
                               Against Defendants DSI, DiBartolo,
                                    Cullinane, and Baldwin

       108.    Deployed incorporates and restates its allegations in Paragraphs 1-107, as if fully

set forth and stated herein.

       109.    In the alternative to Counts I and II, Messrs. DiBartolo, Cullinane, and Baldwin

made or participated in the representations set forth above and as follows:

               a. The standard product was all Deployed needed to have a functional asset

                   tracking module to integrate with NetSuite and its ERP and to meet Deployed’s

                   unique business needs and “wish list”;

                                                24

           Case 4:20-cv-00607-HFS Document 1 Filed 07/31/20 Page 24 of 28
               b. The custom product was actually what Deployed needed in order to have a

                   functional asset tracking module to integrate with NetSuite and its ERP and to

                   meet Deployed’s unique business needs and “wish list”;

               c. DSI was going to build a fully custom product “from the ground up” for

                   Deployed; and

               d. DSI was willing and/or capable of providing Deployed with a functional asset

                   tracking module, whether as standard or custom product.

       110.    All such misrepresentations were made by Messrs. DiBartolo, Cullinane, and

Baldwin with the intent that Deployed rely on such representations in engaging and continuing to

engage DSI and in paying significant sums of money to DSI for purported services and licenses.

       111.    The representations set forth herein and above, including those set forth in

Paragraphs 109(a) through (e), were demonstrably false and/or misleading.

       112.    Messrs. DiBartolo, Cullinane, and Baldwin knew that their representations were

false, or they recklessly disregarded the truth of their representations at the time they made the

representations.

       113.    The representations by Messrs. DiBartolo, Cullinane, and Baldwin were material

to Deployed’s decision to engage and continue engaging DSI, as Deployed was intent on obtaining

an asset tracking module that could integrate with its ERP and NetSuite.

       114.    Deployed was unaware of the falsity of the representations by Messrs. DiBartolo,

Cullinane, and Baldwin, and trusted and relied upon these individuals who were in a superior

position to know whether the standard product was suitable to meet Deployed’s unique business

needs and “wish list”, whether a fully-customized application built from the ground up was

required to meet Deployed’s unique business needs and “wish list”, and whether a standard of



                                               25

         Case 4:20-cv-00607-HFS Document 1 Filed 07/31/20 Page 25 of 28
custom product was even capable of being completed by DSI.

       115.     Deployed had a right to rely and it was reasonable for Deployed to rely upon the

representations of Messrs. DiBartolo, Cullinane, and Baldwin. Deployed did, in fact, rely upon

said representations in continuing to pay the significant service and license fees under SOW-1,

SOW-2, and the Software License in order to attempt to obtain the software functionality it

required.

       116.     As a direct result of Deployed’s reliance on the false representations set forth

herein, Deployed was damaged in that Deployed paid substantial sums of money in service and

license fees to DSI with nothing to show for them and incurred substantial lost time, and continues

to incur substantial lost time, in pursuing a much needed asset tracking module for Deployed’s

asset intensive business.

       117.     At all times relevant, the representations and actions referenced in this Complaint

and in this Count III were made by employees and agents of DSI acting within the scope and course

of their employment and agency by DSI.          Furthermore, the misrepresentations and action

referenced in this Complaint and in particular within this Count III herein were made in the area

of responsibility of the individual defendants, who were primarily involved in selling and

developing products to and for Deployed and in devising ways to generate ongoing revenue from

Deployed. These individual defendants had actual and/or constructive knowledge of the wrongs

being perpetrated against Deployed, and each of these individual defendants continued to engage

in such wrongs at all times relevant to this Complaint.

                                          COUNT IV
                                      Breach of Contract
                                     Against Defendant DSI

       118.     Deployed incorporates and restates its allegations in Paragraphs 1-117, as if fully



                                                26

            Case 4:20-cv-00607-HFS Document 1 Filed 07/31/20 Page 26 of 28
set forth and stated herein.

       119.    In the alternative to Counts I, II, and III, SOW-1, SOW-2, and the Software License

formed contracts between Deployed and DSI.

       120.    As part of those contracts, DSI was obligated to do the following:

               a. Provide usable Licensed Products to Deployed under the Software License.

               b. Perform all services under SOW-1 and SOW-2 in a workmanlike manner.

               c. Provide Deployed with a functional asset module tracking application that

                   could be integrated with its ERP and NetSuite.

       121.    Deployed made all payments and performed all other obligations required of

Deployed under the contracts up to and including the time of material breach by DSI.

       122.    DSI breached its contractual obligations set out in Paragraphs 120(a), 120(b), and

120(c), in that DSI failed to provide usable Licensed Products to Deployed, failed to perform all

services under SOW-1 and SOW-2 in a workmanlike manner, and failed to provide Deployed with

a functional asset module tracking application that could be integrated with its ERP and NetSuite.

       123.    As a direct result of DSI’s breaches of the contracts, Deployed was damaged in that

Deployed paid significant sums of money in service and license fees to DSI and Deployed has

nothing to show for such expenditures. In short, Deployed did not receive the benefit of its bargain

with DSI.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Deployed Resources, LLC (“Deployed”) prays that this Court

enter a judgement in its favor and against Defendants Data Systems International, Inc. (“DSI”),

Brent DiBartolo, Benjamin Cullinane, and Mark Baldwin, as follows:

       1. Finding and declaring that SOW-1, SOW-2, and the Software License are terminated



                                                27

         Case 4:20-cv-00607-HFS Document 1 Filed 07/31/20 Page 27 of 28
   and rescinded due to the fraudulent inducement by the Defendants outlined herein and

   that DSI refund to Deployed the amount of at least $414,970, plus punitive and

   exemplary damages against all Defendants;

2. In the alternative, finding that DSI, DiBartolo, Cullinane, and Baldwin are liable for

   fraudulent misrepresentations and have damaged Deployed in the amount of at least

   $414,970, plus punitive and exemplary damages against all Defendants, jointly and

   severally;

3. In the alternative, finding that DSI has breached the contracts with Deployed and has

   damaged Deployed in the amount of at least $414,970;

4. Plus all pre-judgment and post-judgment interest at the Missouri statutory rate, together

   with all costs, expenses, and fees allowable to the full extent of the law; and

5. Such other relief as this Court deems just and proper under the circumstances.


                                          Respectfully submitted,

                                          KENNYHERTZ PERRY, LLC

                                          /s/ Jeffrey Donoho
                                          Arthur Chaykin (Mo. Bar No. 42110)
                                          Jeffrey T. Donoho (Mo. Bar No. 62852)
                                          2000 Shawnee Mission Parkway, Suite 210
                                          Mission Woods, KS 66205
                                          Phone: (816) 527-9447
                                          Fax: (855) 844-2914
                                          arthur@kennyhertzperry.com
                                          jeff.donoho@kennyhertzperry.com
                                          ATTORNEYS FOR PLAINTIFF
                                          DEPLOYED RESOURCES, LLC




                                        28

 Case 4:20-cv-00607-HFS Document 1 Filed 07/31/20 Page 28 of 28
